DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 08/18/2022 is acknowledged.
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/18/2022.
Specification
The disclosure is objected to because of the following informalities: on pg. 10 (line 23), balloon 20 is referred to with reference numeral “120”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 5-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claims 5 (line 1) and 6 (line 3) recite the limitation "the feeding tube".  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this limitation will be interpreted as “a feeding tube”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8, 11, 13, and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kliem et al. (US 20040147874 A1), hereinafter Kliem.
Regarding claim 1, Kliem teaches a feeding tube port for use in connection with an enteral feeding system (fig. 1, [0001]), the feeding tube port comprising: an inner core (4; [0036]) made of a first material ([0023]) and an over-layer (2) made of a second material ([0036]), wherein the over-layer at least partially encloses the inner core (fig. 1, [0036]), wherein the inner core is configured to resist separation from the over-layer ([0024], [0054]-[0055]).
Regarding claim 2, Kliem further teaches the first material is a rigid plastic material ([0023]).
Regarding claim 3, Kliem further teaches the second material is a pliable material ([0036]).
Regarding claim 4, Kliem further teaches the inner core comprises one or more ribs, slots and/or apertures configured to enhance adherence between the inner core first material and the over-layer second material (ribs 24 and apertures 23; figs. 7, 9, [0054]-[0055]).
Regarding claim 5, Kliem further teaches the feeding tube (5) comprises an inner lumen extending through the inner core and the over-layer (lumen extending through tube 5 and inner core 4; fig. 1).
Regarding claim 8, Kliem further teaches the inner core comprises a surface comprising printed or molded text that is configured to be visible through the over-layer (text reading “CH 14” and “20 CM” in fig. 9. As Kliem discloses text as structurally claimed, the text taught by Kliem is considered capable of performing the disclosed function of being configured to be visible through the over-layer. Because text configured to be visible through the over-layer can be produced through methods other than printing or molding (e.g. text may be applied as a sticker), the limitation that the text be molded or printed is treated as a product-by-process limitation and will not be given patentable weight).
Regarding claim 11, Kliem further teaches a feeding port (port through inner core 4) and a balloon port (19), wherein the feeding port is formed by the inner core and the over-layer (fig. 1).
Regarding claim 13, Kliem further teaches the inner core is a unitary structure ([0054]).
Regarding claim 15, Kliem further teaches the inner core has a generally cylindrical shape (figs. 7, 9).
Regarding claim 16, Kliem further teaches the inner core comprises one or more ribs, slots and/or apertures in an upper surface, lower surface, or side surface of the cylindrical shape (ribs 24 and apertures 23; figs. 7, 9, [0054]-[0055]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kliem in view of Linton (US 20170209656 A1).
Regarding claim 6, Kliem is silent as to whether the inner core comprises one or more contact points configured for attachment of a feeding tube component to the feeding tube.
	Linton teaches a feeding tube port (110; fig. 9, [0021]) comprising a contact point (port locking element 115; fig. 9, [0026]) in the port opening configured for attachment of a feeding tube component ([0026]). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the inner core surrounding the port opening in Kliem to have a port locking element 115 as taught by Linton as both these inventions and the claimed invention are directed towards feeding tube ports and the references were well-known in the art prior to the effective filing date of the claimed invention. Linton teaches in [0026] that sealing elements such as port locking element 115 allow a feeding tube component (116) to be secured to port 110. It would therefore have been obvious to one of ordinary skill in the art to have modified the inner core surrounding the port opening in Kliem to have a port locking element 115 as taught by Linton, as such a modification would allow a feeding tube component to be attached to said port as taught by Linton.
Regarding claim 7, Kliem in view of Linton teaches the one or more contact points comprises at least one snap, twist, or locking feature for attaching the feeding tube component to the feeding tube (115 is a locking feature; [0026]).
Claim(s) 9-10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kliem in view of Webb (US 20140207100 A1).
Regarding claim 9, Kliem is silent as to whether the first material is a rigid thermoplastic.
	Webb teaches a port (300; fig. 6) comprising an inner core (500) made of a first material ([0070]) and an over-layer (400) made of a second material ([0062]), wherein the over-layer at least partially encloses the inner core (figs. 7a-b).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the first material in Kliem to be a rigid thermoplastic as taught by Webb as both these inventions and the claimed invention are directed towards transcutaneous ports comprising an inner core and an over-layer and the references were well-known in the art prior to the effective filing date of the claimed invention. Kliem teaches in [0036] that the first material may be a hard plastic. Webb teaches in [0070] that suitable materials for a first material may be a rigid thermoplastic such as polycarbonate. It would therefore have been obvious to one of ordinary skill in the art to have made the hard plastic in Kliem polycarbonate as taught by Webb, as such a modification would be a simple combination of prior art teachings with the predictable result of the feeding tube port as taught by Kliem wherein the hard plastic is polycarbonate as taught by Webb.
Regarding claim 10, Kliem is silent as to whether the second material is a thermoplastic elastomer. 
	Webb teaches a port (300; fig. 6) comprising an inner core (500) made of a first material ([0070]) and an over-layer (400) made of a second material ([0062]), wherein the over-layer at least partially encloses the inner core (figs. 7a-b).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the second material in Kliem to be a thermoplastic elastomer as taught by Webb as both these inventions and the claimed invention are directed towards transcutaneous ports comprising an inner core and an over-layer and the references were well-known in the art prior to the effective filing date of the claimed invention. Kliem teaches in [0036] that the second material may be silicone. Webb teaches in [0062] that suitable materials for the second material may be silicone or thermoplastic elastomer. It would therefore have been obvious to one of ordinary skill in the art to have substituted the silicone in Kliem for thermoplastic elastomer as taught by Webb, as such a modification would be a simple substitution of one known element for another in accordance with prior art teachings. 
Regarding claim 14, Kliem is silent as to whether the first material is polycarbonate and the second material is polyurethane.
	Webb teaches a port (300; fig. 6) comprising an inner core (500) made of polycarbonate ([0070]) and an over-layer (400) made of polyurethane ([0062]), wherein the over-layer at least partially encloses the inner core (figs. 7a-b).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the first and second materials taught by Kliem to be polycarbonate and polyurethane, respectively, as taught by Webb as both these inventions and the claimed invention are directed towards transcutaneous ports comprising an inner core and an over-layer and the references were well-known in the art prior to the effective filing date of the claimed invention. Kliem teaches in [0036] that the first material may be a hard plastic. Webb teaches in [0070] that suitable materials for the first material may be a rigid thermoplastic such as polycarbonate. It would therefore have been obvious to one of ordinary skill in the art to have made the hard plastic in Kliem polycarbonate as taught by Webb, as such a modification would be a simple combination of prior art teachings with the predictable result of the feeding tube port as taught by Kliem wherein the hard plastic is polycarbonate as taught by Webb. Kliem further teaches in [0036] that the second material may be silicone, and Webb teaches in [0062] that suitable materials for the second material may be silicone or thermoplastic elastomer. It would therefore have been obvious to one of ordinary skill in the art to have substituted the silicone in Kliem for thermoplastic elastomer as taught by Webb, as such a modification would be a simple substitution of one known element for another in accordance with prior art teachings.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kliem in view of Rotella et al. (US 20120245519 A1), hereinafter Rotella.
	Kliem fails to teach the balloon port is formed by the inner core and the over-layer.
	Rotella teaches a feeding tube port (annotated fig. 3, [0003]) comprising an inner core and an over-layer, wherein the over-layer at least partially encloses the inner core, wherein the feeding tube port further comprises a feeding port (40) and a balloon port (annotated fig. 3, [0042]), wherein the balloon port is formed by the inner core and the over-layer (annotated fig. 3). 

    PNG
    media_image1.png
    734
    458
    media_image1.png
    Greyscale

Annotated Figure 3 (Figure 3 of Rotella)
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the inner core and over-layer in Kliem such that the balloon port is formed by the inner core and the over-layer as taught by Rotella in annotated fig. 3 as both these inventions and the claimed invention are directed towards feeding tube ports and the references were well-known in the art prior to the effective filing date of the claimed invention. It would have been obvious to one of ordinary skill in the art to have made such a modification as doing so would be a simple combination of prior art elements to arrive at the predictable result of the feeding tube port as taught by Kliem comprising an alternate configuration of a balloon port as taught by Rotella.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHOEBE ANNE STATON whose telephone number is (571)272-7669. The examiner can normally be reached M-R, 7:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.A.S./Examiner, Art Unit 3783                                                                                                                                                                                                        
	/THEODORE J STIGELL/            Primary Examiner, Art Unit 3783